Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
STATUS OF APPLICATION, AMENDMENTS, AND/OR CLAIMS
Applicant’s amendment of the claims filed 29 March 2021 has been entered. Applicant’s remarks filed 29 March 2021 are acknowledged.
Claims 1-29, 31, 36, 39, 41, 43, 45, 47 and 49 are cancelled. Claims 30, 32-35, 37, 38, 40, 42, 44, 46, 48 and 50 are pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Rebecca B. Scarr on 8 April 2021.

Please amend the claims as the following:
40.	The antibody of claim 30, wherein the heavy chain variable region comprises an amino acid sequence selected from SEQ ID NOs: 15, 23, 31, 55, 63, 71, 75, and 79.

46.	The antibody of claim 34, wherein the heavy chain variable region comprises an amino acid sequence selected from SEQ ID NOs: 15, 23, 31, 55, 63, 71, 75, and 79.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment to the claims was made to clarify the claimed invention. The present claims are novel and nonobvious because the claims are drawn to the use of an antibody defined by the heavy chain and light chain variable region CDR sequences for stimulating endocortical bone formation, or for treating, managing, or preventing a disease or disorder characterized by bone loss in a patient, and the claimed method is not taught or suggested in the prior art. The specification meets the requirements under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because it contains an adequate written description of the invention that enables one of ordinary skill in the art to make and use the invention. Applicant’s response and amendment of the claims filed 2 March 2021 have overcome all remaining grounds of objections and rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        April 19, 2021